DETAILED ACTION
The applicant’s amendment filed on March 07, 2022 has been entered.

Allowable Subject Matter
Claims 1-2, 5-8, 21-25, and 27-29  are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on March 07, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-2, and 5-8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “  a main body having a generally arced outer surface; wherein the slidable interconnection feature for each respective half is dimensioned to mate with the slidable interconnection feature of the other half, allowing the two halves to slide into an interlocking position with each other when in a compressed state, wherein each cantilevered tine extends radially inward from an inner surface of the main body at an angle of about 5 degrees to about 45 degrees, and wherein, when in the compressed state, the free ends of the cantilevered tines of one half of the grommet overlap with the free ends of the cantilevered tines of the other half of the grommet in an intersecting relationship to engage the plurality of discrete cables therebetween.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 21-25, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 21; the limitations “ each half comprising: a main body having a generally arced outer surface; a plurality of angled cantilevered tines integrally coupled to the main body and extending parallel to each other, wherein the slidable interconnection feature for each respective half is dimensioned to mate with In re: Aviral Joshi et al. Application No. 16/521,032 Filing Date: July 24, 2019 Page 4 of 20the slidable interconnection feature of the other half, allowing the two halves to slide into an interlocking position with each other when in a compressed state; wherein the cable hanger has opposable gripping members and the grommet is compressed between the opposable gripping members pushing the two halves together, thereby securing the grommet within the cable hanger, wherein, when the two halves are in a compressed state, the free ends of the angled cantilevered tines of one half of the grommet overlap the free ends of the angled cantilevered tines of the other half of the grommet in an intersecting relationship to engage the plurality of discrete cables therebetween.” in combination with all other claimed limitation of base claim 21 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 27-29, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 27; the limitations “Page 5 of 20 a main body having a generally arced outer surface; a slidable interconnection feature integral with the main body, wherein the slidable interconnection feature for each respective half is dimensioned to mate with the slidable interconnection feature of the other half, allowing the two halves to slide into an interlocking position with each other when in a compressed state. wherein each cantilevered tine extends radially inward from the main body at an angle of about 5 degrees to about 45 degrees, wherein the cable hanger has opposable gripping members and the grommet is compressed between the opposable gripping members pushing the two halves together, thereby securing the grommet within the cable hanger, and wherein the plurality of discrete cables resides between the angled, cantilevered tines of both halves and the compression from the opposable gripping members pushing the two halves together secures the plurality of discrete cables between the two sets of cantilevered tines, and wherein, when in the compressed state, the free ends of the cantilevered tines of one half of the grommet overlap with the free ends of the cantilevered tines of the other half of the grommet in an intersecting relationship to engage the plurality of discrete cables therebetween.” in combination with all other claimed limitation of base claim 27 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847